internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-101217-03 date date re private_letter_ruling legend decedent irrevocable_trust date daughter son-in-law grandchildren date dollar_figurea accountant year date dollar_figureb year date husband inter_vivos qtip_trust date dollar_figurec plr-101217-03 date date dollar_figured dollar_figuree dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an allocation of decedent’s generation-skipping_transfer gst_exemption to a transfer to an irrevocable_trust the facts and representations submitted are summarized as follows decedent created irrevocable_trust on date for the benefit of daughter article ii paragraph a of irrevocable_trust provides that the trustee shall pay all or any part of the net_income of the trust annually or in the trustee’s discretion at more frequent intervals to or for the benefit of daughter during her lifetime article ii paragraph b provides in part that upon daughter’s death the trustee shall distribute all of the net_income to a class of individuals consisting of son-in-law and grandchildren in such amounts and proportions as the trustee in the trustee’s absolute discretion shall determine article ii paragraph c provides in part that the trustee shall also pay to or apply to or for_the_use_of daughter and after her death to a class of individuals consisting of son-in-law and grandchildren so much or all of the principal of the trust as the trustee in the trustee’s absolute discretion may deem advisable for their support education health and maintenance on date decedent transferred securities with a value of dollar_figurea to irrevocable_trust decedent hired accountant to prepare a united_states gift and generation- skipping transfer_tax return form_709 for year in completing the return accountant reported decedent’s contribution to irrevocable_trust as a taxable gift but failed to allocate any of decedent’s gst_exemption to irrevocable_trust thus the form_709 was timely filed but no allocation of decedent’s gst_exemption was made on the return on date decedent gifted securities valued at dollar_figureb to irrevocable_trust at the time of the gift decedent relied on accountant for tax planning advice relating to gifts made to irrevocable_trust accountant failed to advise decedent of the necessity for filing a form_709 for year consequently decedent did not file a form_709 for year plr-101217-03 to report the date gift to irrevocable_trust or to allocate gst_exemption to irrevocable_trust on date husband created inter_vivos qtip_trust on date husband gifted municipal_bonds valued at dollar_figurec to inter_vivos qtip_trust the gift was reported on a timely filed form_709 and qualified_terminable_interest_property qtip treatment was elected for the gift article i paragraph a of inter_vivos qtip_trust provides that during decedent’s lifetime the trustee shall pay all the net_income to decedent in not less often than annual installments article i paragraph b provides that during decedent’s lifetime the trustee may pay to decedent such sums of principal as the trustee deems necessary or advisable for decedent’s health support and maintenance considering decedent’s income and readily marketable assets known to the trustee article i paragraph e provides that upon decedent’s death the remaining principal shall be distributed in accordance with article ii of inter_vivos qtip_trust article ii provides that the balance of the trust estate remaining at the time of decedent’s death shall be divided into two shares for purposes of the generation- skipping transfer_tax the first share known as the exempt share shall be an amount equal to decedent’s gst_exemption remaining at the time of decedent’s death the second share known as the non-exempt share shall consist of the balance of the trust residue decedent died testate on date survived by husband daughter son-in-law and grandchildren decedent’s united_states estate and generation-skipping_transfer_tax return form_706 was filed on or about date on the form_706 the executor of decedent’s estate allocated dollar_figured of decedent’s gst_exemption to inter_vivos qtip_trust decedent’s estate now requests an extension of time under sec_2642 and sec_301_9100-3 to allocate decedent’s gst_exemption to decedent’s date and date transfers to irrevocable_trust using the value of the gifts at the time the gifts were made in addition decedent’s estate requests and extension of time to allocate additional gst_exemption to inter_vivos qtip_trust sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip plr-101217-03 sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-101217-03 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore decedent’s estate is granted an extension of time of sixty days from the date of this letter to make retroactive_allocations of decedent’s available gst_exemption as follows dollar_figurea to her date transfer to irrevocable_trust and dollar_figureb to her date transfer to irrevocable_trust the allocations should be made on supplemental form sec_709 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 copies are enclosed for this purpose in addition when decedent died the value of the inter_vivos qtip_trust was includible in her estate under sec_2044 the terms of inter_vivos qtip_trust call for it to be divided into two separate shares and one of the shares is to be equal to the amount of decedent’s gst_exemption at the time of her death therefore in this case decedent’s estate is granted an extension of time of sixty days from the date of this letter to allocate an additional dollar_figuree of gst_exemption to inter_vivos qtip_trust this allocation should be made on a supplemental form_706 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-101217-03 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of letter copy for purposes
